Citation Nr: 1139476	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a pyschiatric disability, to include depression, bipolar affective disorder, bulimia nervosa, anorexia nervosa, and posttraumatic stress disorder (PTSD), to include as due to an in-service personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from December 1973 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The psychiatric disability claim on appeal was previously characterized as one solely for service connection for PTSD.  However, the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The claims file contains medical records with diagnoses of other psychiatric disorders, including in particular, depression, bipolar affective disorder, bulimia nervosa, and anorexia nervosa.  Therefore, the psychiatric disability claim on appeal has accordingly been recharacterized as that which is found on the first page of the present decision

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2011).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  
The Veteran asserts that service connection is warranted for a psychiatric disability, to include PTSD due to in-service personal assault.  Post-service treatment records reflect that she has been diagnosed with various psychiatric disabilities including PTSD, depression, bipolar affective disorder, personality disorder, bulimia nervosa, and anorexia nervosa.  

With respect to her PTSD, the Veteran has indicated that she was sexually assaulted by an African American male captain on April 25, 1975, while awaiting surgery on her finger at Walter Reed Medical Center.  She also indicated that her then treating physician, Dr. Colonel Bocumill, was part of an investigating panel that looked into complaints against her alleged assailant.  However, the record does not demonstrate that an attempt has been made to verify the Veteran's stressors.  Indeed, an undated deferred rating decision shows that the rating specialist noted that the Veteran gave the location and specific date of the personal assault and indicated that an investigation was conducted.  As a result, the rating specialist requested that the claim be returned for stressor development.  The record reflects that in February 2010, the Veteran was sent a VA Form 21-0781 and was asked to submit more information in order to verify her reported stressors, to which there has apparently been no response.  However, there is no evidence that the RO ever attempted to verify the Veteran's stressors based on the very specific information that the Veteran had already provided, including determining the results of the investigation into complaints against the Veteran's assailant.  Therefore, the Board finds that the RO must attempt to verify the Veteran's reported personal assault stressors.

In addition, although the record reflects that the Veteran was afforded a VA examination in October 2005 and was diagnosed with PTSD, bipolar disorder, and bulimia whose symptoms appeared to be inextricably intertwined, there is no evidence that the examiner provided an opinion as to whether such conditions were due to the Veteran's reported in-service personal assault and/or any other in-service psychiatric symptomatology, including her reported history of weight loss and gain documented on her September 1978 separation examination.  Also, the record reflects that, since her October 2005 VA examination, the Veteran submitted excerpts from her personal journal dated between 1975 and 1978 which document her struggles with eating disorders (including purging) and self esteem concerns. Therefore, the Board finds that the September 2005 VA examination is inadequate and that a new VA examination and opinion is necessary to determine the nature and etiology of the Veteran's psychiatric conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for any mental/psychiatric disability since her release from active duty.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Thereafter, undertake all necessary development to verify the alleged in-service stressors, including but not limited to contacting the necessary organization/agency to attempt to determine the results of the reported investigation of the Veteran's alleged assailant.  The VA must record its determination of record as to whether any reported stressor, to include personal assault, is deemed to have been verified.  If any stressor cannot be verified, such fact should be notated in the record, as well as the specific actions undertaken during the verification process.

3.  Then, afford the Veteran psychiatric examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must document such review.  The examination and the report thereof should be in accordance with DSM- IV.

a.  The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if she meets such criteria, whether PTSD can be related to a stressor reported by the Veteran and deemed verified by VA as having occurred during the Veteran's active militaryservice.

b.  The examiner should also specifically identify all psychiatric disabilities, other than PTSD, found to be present. 

c.  The examiner should then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that that any such psychiatric disorder(s) is/are related to service on any basis, to include the Veteran's reported sexual assault, her reported history of weight loss or gain on her September 1978 separation examination, and/or her problems with eating disorders (including purging), self esteem problems, and any other behavior documented in her personal journal entries dated between 1975 and 1979. 

d.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the examiner cannot answer any question in the case without resorting to unsupported speculation, the examiner should so state, and provide an explanation as to why that is so


4.  If the benefit sought is not granted, issue the Veteran and her representative a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

